Citation Nr: 0528928	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  99-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a timely substantive appeal was received with 
respect to a July 14, 1995, rating decision.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
blood disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
respiratory disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of May 1998, which determined that a substantive appeal had 
not been timely filed, and August 1998, which denied the 
veteran's application to reopen claims for service connection 
for skin, respiratory, and blood disorders.  The veteran 
testified at a Board videoconference hearing in August 2000, 
and a Travel Board hearing in March 2003.  The case was 
remanded to the RO in February 2001, February 2003, and 
October 2003.

With respect to the claim for service connection for a 
respiratory disorder, the issue has been framed as whether 
new and material evidence has been received to reopen a claim 
for entitlement to service connection for a respiratory 
disorder, claimed secondary to Agent Orange and/or asbestos 
exposure.  As a separate issue, in a February 2002 rating 
decision, the RO denied service connection for mild 
obstructive and restrictive lung disease as a result of 
asbestos exposure.  However, since the underlying claim 
remains service connection for a respiratory disorder, 
including as a result of asbestos exposure, this is properly 
considered as part of the claim to reopen, and not a separate 
claim.  See Bingham v. Principi, 18 Vet. App. 470 (2004); 
Ashford v. Brown, 10 Vet. App. 120 (1997).  

For reasons explained below, the Board remands the claims 
reopened in this decision to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims has been developed and the appellant has received 
the required notice.

2.  The veteran's notice of disagreement with a July 1995 
rating decision was received in September 1995; the statement 
of the case was furnished in July 1996; and the substantive 
appeal was received in October 1997.  

3.  Evidence received since the July 1995 rating decision 
denying service connection for a blood disorder is cumulative 
or redundant, or not so significant that it must be 
considered to fairly decide the merits of the claim.

4.  Evidence received since the July 1995 rating decision 
denying service connection for a skin disorder includes new 
evidence which bears directly and substantially on the matter 
in question, and is so significant that it must be considered 
in order to fairly decide the claim.   

5.  Evidence received since the July 1995 rating decision 
denying service connection for a respiratory disorder 
includes new evidence which bears directly and substantially 
on the matter in question, and is so significant that it must 
be considered in order to fairly decide the claim.   


CONCLUSIONS OF LAW

1.  The veteran did not perfect an appeal of a July 1995 
rating decision by the submission of a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2004).

2.  New and material evidence to reopen a claim for service 
connection for a blood disorder has not been received. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  New and material evidence has been received to reopen the 
claim for service connection for a skin disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  New and material evidence has been received to reopen the 
claim for service connection for a respiratory disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of Appeal

An appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  For an appeal to be timely, 
the claimant must file a notice of disagreement within the 
year after the RO sends notice of the adverse decision; and a 
substantive appeal must be filed within 60 days of issuance 
of the statement of the case, or within the remainder of the 
1-year period which follows the RO's notice of the adverse 
decision, whichever period ends later.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302. 

In a July 1995 rating decision, the RO denied service 
connection for skin lesions, a respiratory disorder, and a 
blood disorder, all claimed as residuals of Agent Orange 
exposure, as well as service connection for head injury 
residuals.  The veteran was notified of this rating action in 
correspondence dated July 26, 1995, and a notice of 
disagreement was received in September 1995.  On July 15, 
1996, the veteran was mailed a statement of the case, which 
notified him that a substantive appeal must be filed within 
60 days of the statement of the case, or within the 
remainder, if any, of the 1-year period following 
notification of the rating decision.  

In a report of contact dated in September 1997, the veteran 
said that he had been told by the Board that there was no 
substantive appeal on file.  The RO confirmed the absence of 
a substantive appeal, and asked the veteran to submit a copy 
of it.  In October 1997, the appellant's then representative 
submitted a copy of a substantive appeal form dated July 30, 
1996, and a substantive appeal form dated October 27, 1997.

The veteran contends that his then representative timely 
filed a substantive appeal.  His former representative 
contends that she and the veteran were together when she 
mailed the form, which was accompanied by forms pertaining to 
her power of attorney.  She maintains that the RO's letter 
dated in September 1996, addressing the power of attorney, 
demonstrates that the RO did in fact receive the substantive 
appeal.

However, the statement referring to an enclosed fee agreement 
was originally received in April 1995, and a copy of this 
statement was also attached to the notice of disagreement 
received in September 1995.  Thus, particularly since action 
on the notice of disagreement was not taken until July 1996, 
the September 1996 VA letter regarding the fee agreement is 
not evidence in support of VA's having received a substantive 
appeal by that time.  

In this regard, there is a presumption of regularity under 
which it is presumed that government officials "have 
properly discharged their official duties."  United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  Schoolman 
v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  Thus, there is a rebuttable presumption 
that VA properly discharged its official duties by properly 
handling the veteran's claims.  A claimant's statement alone 
is not the type of clear evidence to the contrary which would 
be sufficient to rebut the presumption of regularity.  Id.  

Since there is no evidence, other than the statements of the 
veteran and his former representative, that the substantive 
appeal was timely filed, the Board finds that the veteran's 
appeal of a July 1995 rating decision was not perfected by 
the timely submission of a substantive appeal, and, 
accordingly, the July 1995 rating decision is final.  

II.  New and Material Evidence

As noted above, the RO denied service connection for a blood 
disorder, skin lesions, and a respiratory disorder in a July 
1995 rating decision.  Since a timely substantive appeal was 
not received, the July 1995 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2004).  However, the previously denied claim may be reopened 
by submission of new and material evidence, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 27 (1996); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).    

The veteran's application to reopen his claim was filed prior 
to August 2001, and, under the applicable law, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  

Evidence of record at the time of the previous determination 
included service medical records, extensive private medical 
treatment records dated from 1970 to 1994; reports of VA 
examinations in September 1973 and December 1994; and 
statements and testimony from the veteran.  

Evidence received subsequent to the July 1995 rating decision 
includes private medical records dated from 1992 to 2002; the 
report of a VA examination in August 2002; and statements 
from the veteran, including testimony provided at Board 
hearings in August 2000 and March 2003.  

In both his previous and current claims, the veteran contends 
that the disabilities at issue developed as a result of 
exposure to Agent Orange in Vietnam.  In the case of a 
veteran who served in the Republic of Vietnam during the 
Vietnam era, service connection based on exposure to 
herbicide agents (e.g., Agent Orange) in Vietnam will be 
presumed for certain specified diseases, including chloracne, 
which are manifest after service.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  Service in the Republic of 
Vietnam for the purpose of the application of the presumption 
only includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  However, it is not necessary to verify 
whether the veteran's service included such duty, because, 
although the list of diseases presumptively associated with 
Agent Orange exposure has been expanded on several occasions, 
none of the conditions claimed by the veteran has been 
included in that list.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

A.  Blood Disorder

Service medical records do not reveal any blood 
abnormalities.  After service, records dated from 1979 to 
1983 note problems with cross-matching blood due to the 
presence of rare antibodies.  On the VA examination in 
December 1994, it was noted that the veteran had antibodies 
to Rho(E), which occurred naturally and would have been 
present since birth; and to kell and McCb, which developed 
after exposure to foreign red blood cells usually in the form 
of a transfusion.  The examiner concluded that the presence 
of the antibodies made him extremely difficulty to cross-
match, but had no relationship to exposure to Agent Orange.  
Based on that evidence, the RO denied the veteran's claim for 
service connection for a blood disorder.

Evidence since the July 1995 rating decision does not suggest 
that this condition was present in service, or that it 
developed as a result of Agent Orange exposure.  Instead, 
there is medical evidence indicating that the veteran's blood 
transfusions occurred in about 1977.  While the veteran 
believes that the condition is due to Agent Orange exposure, 
there is no medical evidence in support of his assertion.  
The veteran himself, as a layman, is not competent to offer 
diagnoses or medical opinions.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a 
result, the new evidence not so significant that it must be 
considered in order to decide the merits of the claim.  
Hence, the Board finds that new and material evidence has not 
been presented, and the July 1995 rating decision remains 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).     

B.  Skin lesions

Evidence of record at the time of the previous determination 
included service medical records, which show that the veteran 
was treated for a body rash in January 1966.  The rash, which 
had begun a week earlier, had started in isolated areas on 
the trunk, and spread to his extremities.  On examination, he 
had pruritic maculo-scaly eruptions.  The diagnosis was 
pityriasis rosea.  

The VA examination in September 1973 noted the veteran's skin 
to be clear.  Private medical records dated in November 1992 
show swelling of the right foot and a rash of the right leg, 
but this was subsequently diagnosed as cellulitis, which had 
developed due to a puncture wound in the foot.  

On the December 1994 examination, the veteran reported a six 
to seven year history of skin lesions on his lower 
extremities.  On examination, there were multiple irregular, 
flat, brownish scarred areas located on the anterior and 
lateral aspect o the lower legs, with one or two showing an 
erythematous base and crust in the center.  The diagnosis 
were atrophic dermatitis, and bullous disorder, with 
scarring, possibly factitious.  

Based on this evidence, the RO denied the claim.  Since then, 
additional medical records show that the veteran has 
continued to be treated for diabetic foot conditions, 
including abscesses.  

In addition, at his Board hearings in 2000 and 2003, the 
veteran testified that he has had skin lesions on his lower 
extremities since being exposed to Agent Orange in Vietnam.  
While he believes that the condition was caused by Agent 
Orange exposure, a contention unsupported by medical evidence 
or legal presumption, it must be emphasized that he also 
states that the condition has been present since service.  
This raises the matter of direct service incurrence, which 
has not been addressed by the RO.  A claim based on a new 
theory of entitlement is not a new claim, but is properly 
considered a claim to reopen.  See Bingham v. Principi, 18 
Vet. App. 470 (2004); Ashford v. Brown, 10 Vet. App. 120 
(1997).  However, the new theory of entitlement, alone, is 
not new and material evidence.  Ashford.   

Nevertheless, in this case, the veteran's testimony that he 
has had skin lesions since service is new and material 
evidence, when considered in light of the presence of a skin 
condition as described at his hearing on the VA examination 
in 1994, and the service medical records showing the presence 
of a pruritic maculo-scaly rash in service.  In this context, 
it is so significant that it must be considered in order to 
fairly decide the merits of a claim.  38 C.F.R. § 3.156(a) 
(1999); Hodge.  In this regard, for the purpose of 
determining whether evidence is new and material, evidence is 
presumed credible and accorded full weight; the evidence is 
weighed and credibility assessed only after the claim is 
reopened.  Justus v. Principi, 3 Vet. App. 510 (1993).  
Accordingly, the claim is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old.  

C.  Respiratory disorder

The evidence previously of record included several chest X-
rays dated from 1973 to 1980, which showed normal lungs.  A 
chest X-ray in February 1982 disclosed small discoid 
atelectatic changes at the left lung base, with no evidence 
of a confluent parenchymal infiltrate.  On a medical history 
obtained during a September 1986 hospitalization (for back 
treatment), the veteran reported a history of exposure to 
asbestos for 18 years.  A chest X-ray showed no obvious 
parenchymal or pleural abnormality.  A chest X-ray in June 
1994 was normal.  

On a VA examination in December 1994, the veteran said that 
during service, he worked frequently in the engine room where 
he was exposed to asbestos.  From 1969 to 1977, he worked as 
a boilermaker.  He said he had been exposed to Agent Orange 
during riverboat patrols in Vietnam.  On examination, the 
veteran had moderate chronic obstructive pulmonary disease, 
but no asbestos-related disease or Agent Orange-related 
disease.  Chest X-rays showed the lungs to be clear.  

Evidence received since the July 1995 rating decision 
includes the report of a pulmonary evaluation by F. Mazza, 
M.D., dated in September 1995.  According to this 
examination, the veteran reported a history of occupational 
asbestos exposure before, during, and after service, from 
1959 to 1977.  A chest X-ray dated in March 1995 showed 
evidence of fine, irregular linear opacities, without 
associated pleural disease, and pulmonary function tests 
showed restrictive ventilatory impairment.  The impression 
was that he had evidence of pulmonary asbestosis.  

This evidence, consisting of a medical diagnosis of 
asbestosis, along with a history of in-service asbestos 
exposure, bears directly and substantially on the matter in 
question, and is "so significant that it must be considered 
in order to fairly decide the merits of a claim."  38 C.F.R. 
§ 3.156(a) (1999); Hodge.  As indicated above, a new theory 
of entitlement relates to new and material evidence, rather 
than a new claim.  See Bingham, Ashford, supra.  Further, 
although evidence before and after the 1995 evaluation fails 
to show asbestosis, this must be considered in conjunction  
with all evidence of record, after the claim is reopened.  
See Justus, supra.  Accordingly, the claim is reopened with 
the submission of new and material evidence, and VA must 
review the claim in light of all the evidence, new and old.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
notice must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

In a letter dated in July 2004, the veteran was informed of 
the evidence necessary to substantiate his claims, and of his 
and VA's respective obligations in obtaining evidence.  In 
addition, he was told to send any evidence in his possession 
that pertained to his appeal.  Hence, the Board finds that 
each of the four content requirements of a VCAA notice has 
been met.  The Board further finds that any errors in timing 
or content were not prejudicial to the veteran, and 
constitute harmless error.  See 38 C.F.R. § 20.1102 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

With respect to the duty to assist, the duty to assist 
provisions of 38 U.S.C.A. § 5103A do not apply to finally 
denied claims, unless new and material evidence is received.  
See 38 U.S.C.A. § 5103A(f); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002).  The regulations providing certain duty 
to assist provisions for applications to reopen finally 
denied claims are only effective to any claim for benefits 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45629 (Aug. 29, 2001).  Nevertheless, all evidence identified 
by the veteran has been obtained.  There is no VA duty to 
provide a medical examination or opinion until a previously 
denied claim has been reopened with new and material 
evidence.  38 C.F.R. § 3.159(c)(4).  

As to the issue involving timeliness of a substantive appeal, 
to the extent that issue rests on the interpretation of the 
law, the VCAA is inapplicable.  See Dela Cruz v. Principi, 15 
Vet.App. 143 (2001).  The issue also involves disputed facts, 
and to that extent, all potentially relevant evidence has 
been received, and there is no reasonable possibility that 
any further assistance would aid the veteran in 
substantiating his claim.  Thus, there has been adequate 
notification and development under the relevant law.  See 
Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 38 
U.S.C.A. § 5103A(a)(2) (West 2002).  


ORDER

The veteran's substantive appeal of the July 1995 rating 
decision was not timely filed and the appeal is denied.

The application to reopen a claim for service connection for 
a blood disorder is denied.

New and material evidence to reopen a claim for service 
connection for a skin disorder has been received; to that 
extent only, the appeal is granted.

New and material evidence to reopen a claim for service 
connection for a respiratory disorder has been received; to 
that extent only, the appeal is granted.


REMAND

Because the claims for service connection for skin and 
respiratory disorders have been reopened with the submission 
of new and material evidence, additional assistance in 
developing evidence pertinent to the veteran's claim must be 
provided, as well as further notification.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

With respect to a skin condition, the veteran should be 
afforded an examination to determine whether he currently has 
a skin condition etiologically related to the pityriasis 
rosea shown in service.  See Duenas v. Principi, 18 Vet. App. 
512, 518 (2004); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

As to the respiratory disorder, the Court has held that VA 
must analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos- related disabilities 
under the guidelines set forth in Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, para. 7.21 (January 31, 1997).  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  

Nevertheless, more recently, the Court has held that 
"neither Manual M21-1 nor the Circular creates a presumption 
of exposure to asbestos solely from shipboard service.  
Rather, they are guidelines which serve to inform and educate 
adjudicators as to the high exposure to asbestos and the 
prevalence of disease found in insulation and shipyard 
workers and they direct that the raters develop the record; 
ascertain whether there is evidence of exposure before, 
during, or after service; and determine whether the disease 
is related to the putative exposure."  Dyment v. West, 13 
Vet. App. 141, 146 (1999); see also Nolen v. West, 12 Vet. 
App. 347 (1999); VAOGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).  
In this case, the service department reported, in September 
2001, that the probability of the veteran's exposure to 
asbestos was minimal, but also said that a positive statement 
that he was or was not exposed could not be made.  Therefore, 
the appellant should be asked to submit evidence of exposure, 
for example, statements from witnesses.

Although an examination in 1995 resulted in a diagnosis of 
asbestosis, asbestosis has not been shown before or after 
that occasion, including on numerous chest X-rays.  A VA 
examination in August 2002 did not find asbestos-related lung 
disease to be present.  Moreover, there is evidence of pre- 
and post-service occupational exposure to asbestos, as the 
veteran had a job before service as a mechanic replacing 
brake shoes and clutches, and after service as a boilermaker.  
Therefore, unless the veteran provides, or identifies, 
evidence of in-service asbestos exposure, or of current 
medical evidence showing the presence of asbestos-related 
lung disease, an additional examination is not warranted.  

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) for the following: 

1.  Undertake all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) for the reopened claim for service 
connection for hypertension.  See also 38 
C.F.R. § 3.159 (2004).  Notify the veteran 
of the evidence and information necessary 
to substantiate his reopened claim.  Such 
notice should inform him of the respective 
obligations that he and VA bear in the 
production or obtaining that evidence or 
information.  The notice should also 
request that he provide VA with any 
evidence in his possession that pertains 
to the claim.  

The veteran should also specifically be 
asked to provide, or sufficiently 
identify so that VA can obtain, the 
following:
*	Evidence corroborating his claimed in-
service asbestos exposure (e.g., 
witness statements); and
*	Medical evidence of the current 
presence of asbestos-related lung 
disease.

2.  Schedule the veteran for a VA 
examination to determine whether he 
currently has a chronic skin disability 
related to service, in particular to a 
skin condition shown in January 1966, 
diagnosed as pityriasis rosea.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  When discussing 
the likelihood of relationship, it would 
be helpful if the examiner would use the 
following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 

3.  If, and only if, evidence of 
inservice asbestos exposure and/or 
current disease is received or obtained, 
schedule the veteran for a VA examination 
by a pulmonary specialist (if available) 
to determine whether the veteran has 
asbestos-related lung disease, due wholly 
or in part to reported in-service 
asbestos exposure.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All necessary special 
studies or tests should be accomplished 
prior to the examination report.  After a 
review of the examination findings and 
the entire evidence of record, including 
Dr. Mazza's July 1995 evaluation, the 
examiner should render an opinion as to 
whether the veteran has asbestosis, or 
any other asbestos related lung disorder, 
and, if so, whether it is related (in 
whole or in part) to claimed in-service 
asbestos exposure.  

When discussing the likelihood of 
relationship, it would be helpful if the 
examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 

4.  Review the reopened claims for service 
connection for a skin disorder and a 
respiratory disorder on a de novo basis.  
If either claim is denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



			
                  JEFF MARTIN                                 
MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


